DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a second communication portion”. The limitation renders the claim indefinite because “a second communication portion” implies “ a first communication portion” which is missing from the claim. For examination purposes, the limitation will be interpreted to mean “ a first communication portion”. 
Claim 14 recites “wherein the identifying portion is further configured to: determine whether a vehicle is the one corresponding to the reservation based on the identified license number and the license number information, and wherein the control portion is further configured to: when detecting a vehicle is pulling into the parking space by the detecting portion and determining the vehicle is the one corresponding to the reservation by the identifying portion, control the movable portion to move to/to be at the second position and maintain the parking space lock in the open state”. The “wherein” clauses render the claim indefinite because Examiner is unable to determine the scope of the limitation in view of the similar limitations in claim 9. For examination purposes, the “wherein” clauses in claim 14 will be interpreted to be the same limitations in claim 9. 
Claim 19-20 recites “the method of claim 1”. The limitation not only lacks antecedent basis but renders the claim indefinite. Claim 1 is a system claim which does not give antecedent basis to “the method”. In addition, even if “the method” is interpreted as “a method of claim 1”, the claim will be indefinite because claim 1 is a system claim and would not be able to be performed by “the one or more processors”. Therefore, Examiner is unable to determine the scope and what is distinctly claimed in claim 19-20. 
For examination purposes, claims 19-20 will be interpreted to be duplicate claims of claim 1 and subject to a 112d rejection. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19-20 are considered duplicates of claim 1 and do not further narrow claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  Claims 19 and 20 are a system and computer readable medium claims, respectively, that claim one or more processors to perform “a parking space lock” (i.e. apparatus). The invention is inoperative because one or more processors are meant to perform “actions” and not an apparatus (i.e. “a parking space lock”). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1/19/20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mayendia (WO 2019/132988), hereinafter “Maye”
As per claim 1/19/20, Maye discloses A parking space lock comprising: a fixing portion fixed in a parking space (fig. 3, item “171” base, paragraph 47-49); 
a movable portion structured to move between a first position and a second position with respect to the fixing portion so as to make the parking space lock change between a locked state and an open state, wherein no vehicle is allowed to enter the parking space when the parking space lock is in the locked state, and a vehicle is allowed to enter the parking space when the parking space lock is in the open state (paragraph 47-49, fig. 3, item “172” barrier arm);
 a first communication portion configured to communicate with a service device (paragraph 24, 26, 31-32, 37-39); and 
a control portion configured to: when receiving a first signal from the service device by the first communication portion, control the movable portion to move to/to be at the first position and maintain the parking space lock in the locked state (paragraph 24, 26, 31-32, 37-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maye, as disclosed in the rejection of claim 1, in further view of Cai (US 2017/0124874). 
As per claim 2, Maye does not disclose but Cai discloses a second communication portion configured to communicate with a vehicle associated with the first signal (fig. 1, item “200”, paragraph 40), wherein the control portion is further configured to: acquire a location of the vehicle (paragraph 22-27); and when the location satisfies a condition, control the second communication portion to notify the vehicle of orientation and/or route information of the parking space (paragraph 24-27 and 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Cai in the teaching of Maye, in order to determine an available parking space (please see Cai abstract).
As per claim 6, Maye does not disclose but Cai discloses wherein the second communication portion is further configured to communicate with the vehicle over LoRa network (paragraph 18)(Please see claim 2 rejection for combination rationale).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maye, as disclosed in the rejection of claim 1, in further view of Alharbi (WO 2016/067105). 
As per claim 3, Maye does not disclose but Alharbi discloses a detecting portion configured to detect whether a vehicle is pulling into the parking space, wherein the control portion is further configured to: when detecting a vehicle associated with the first signal is pulling into the parking space, control the movable portion to move to the second position and maintain the parking space lock in the open state (paragraph 28-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Alharbi in the teaching of Maye, in order to confirm whether the individual is authorized to use the restricted parking space (please see Alharbi paragraph 29).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maye, as disclosed in the rejection of claim 1, in further view of Brown (US 2018/0170200). 
As per claim 4, Maye does not disclose but Brown discloses an inductive charging portion (paragraph 80), wherein the control portion is further configured to: when detecting the vehicle is parked in the parking space, control the inductive charging portion to charge a battery in the vehicle (paragraph 85-94).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Brown in the teaching of Maye, in order to automatically charge an electrically powered vehicle (please see Brown, abstract).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maye, as disclosed in the rejection of claim 1, in further view of Souther (US 8730063) and Weik (US 2013/0117078) 
As per claim 5, Maye does not disclose but Souther discloses a distance sensing portion (col. 4:44-64), wherein the control portion is further configured to: when sensing an object within an unsafety range by the distance sensing portion, omit the first signal (col. 4:44-64, col. 9:53-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Souther in the teaching of Maye, in order to prevent accidental raising of a barrier (please see Souther col. 4:56-65).
However, Maye in view of Souther does not disclose but Weik discloses notify the service device of the omission (paragraph 41 and 276).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Weik in the teaching of Maye in view of Souther, in order to help onsite personnel repair simple problem themselves (please see Weik paragraph 41).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maye in view of Cai (US 2017/0124874), as disclosed in the rejection of claim 2, in further view of Alharbi.
As per claim 7, Maye does not disclose but Alharbi discloses wherein the control portion is further configured to: according to a second signal received by the second communication portion from the vehicle, control the movable portion and maintain the parking space lock (paragraph 28-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Alharbi in the teaching of Maye, in order to confirm whether the individual is authorized to use the restricted parking space (please see Alharbi paragraph 29).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maye, as disclosed in the rejection of claim 1, in further view of Chatterjee (US 2004/0068433). 
As per claim 8, Maye discloses wherein the service device is structured to be a part of the parking space lock (paragraph 24, 26, 31-32, 37-39), the service device being configured to: receive a reservation for the parking space from a vehicle (paragraph 35-37); send the first signal to the first communication portion (paragraph 31-32, 37-39).
However, Maye does not disclose but Chatterjee discloses determine whether the reservation is valid, and if the reservation is valid, send the first signal to the first communication portion (paragraph 55-56, 86-91, 93, 98-99, payment for the reservation is finalized and information is sent to the gate of the parking garage to open the gate for the reserving vehicle. The server also validates the license plates against the reservation) and send identifying information about the parking space to the vehicle (paragraph 93-94, confirmation of the reservation is sent to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Chattarjee in the teaching of Maye, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maye in view of Alharbi in further view of Chatterjee.
As per claim 9, Maye discloses a parking space lock comprising: 
a fixing portion fixed in a parking space (fig. 3, item “171” base, paragraph 47-49); 
a movable portion structured to move between a first position and a second position with respect to the fixing portion so as to make the parking space lock change between a locked state and an open state, wherein no vehicle is allowed to enter the parking space when the parking space lock is in the locked state, and a vehicle is allowed to enter the parking space when the parking space lock is in the open state (paragraph 47-49, fig. 3, item “172” barrier arm);
when detecting the vehicle is leaving the parking space by the detecting portion, control the movable portion to move to the first position and maintain the parking space lock in the locked state (paragraph 39).
However, Maye does not disclose but Alharbi discloses a detecting portion configured to detect whether a vehicle is pulling into or leaving the parking space (paragraph 34); and 
a control portion configured to: when detecting a vehicle is pulling into the parking space by the detecting portion and determining the vehicle is registered by the identifying portion, control the movable portion to move to/to be at the second position and maintain the parking space lock in the open state (paragraph 17-22, a proximity detects that a vehicle is present near the parking spot waiting to enter and an RFID system identifies the vehicle identity to determine whether the vehicle is allowed to park in the spot);  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Alharbi in the teaching of Maye, in order to confirm whether the individual is authorized to use the restricted parking space (please see Alharbi paragraph 29).
However, Maye in view of Alharbi does not disclose but Chattarjee discloses an identifying portion configured to identify a license number of a vehicle and determine whether the vehicle is registered based on the identified license number (paragraph 55-56, 86-91, 93, 98-99).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of an identifying portion configured to identify a license number of a vehicle and determine whether the vehicle is registered based on the identified license number of Chattarjee for the RFID identification system of Alharbi. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 12, Maye discloses a service device structured to be a part of the parking space lock (paragraph 24, 26, 31-32, 37-39), the service device being configured to: receive a reservation for the parking space from a vehicle (paragraph 35-37).
 Maye does not disclose but Alharbi discloses wherein the control portion is further configured to: when detecting a vehicle is pulling into the parking space by the detecting portion and determining the vehicle is the one corresponding to the reservation by the identifying portion, control the movable portion to move to/to be at the second position and maintain the parking space lock in the open state (paragraph 13-14, 17-22, a proximity detects that a vehicle is present near the parking spot waiting to enter and an RFID system identifies the vehicle identity to determine whether the vehicle is allowed to park in the spot).
However, Maye in view of Alharbi does not disclose but Chattarjee discloses determine the reservation is valid if the parking space is available and the vehicle is registered (paragraph 55-56, 84-91, 93, 98-99); and send license number information of the vehicle to the identifying portion (paragraph 55-56, 84-91, 93, 98-99), wherein the identifying portion is further configured to: determine whether a vehicle is the one corresponding to the reservation based on the identified license number and the license number information (paragraph 55-56, 84-91, 93, 98-99)(please see claim 9 rejection for combination rationale).
As per claim 13, Maye discloses a system for providing a vehicle with a parking service, comprising: at least one parking space lock according to claim 1 (please see claim 1 rejection for details); and a service device configured to: receive a reservation for the parking space from a vehicle (paragraph 35-37).
However, Maye does not disclose but Alharbi disclose determine whether the reservation is valid; and if the reservation is valid, send the first signal to the first communication portion (paragraph 13-14 and 24-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Alharbi in the teaching of Maye, in order to confirm whether the individual is authorized to use the restricted parking space (please see Alharbi paragraph 29).
However, Maye does not disclose but Chattarjee discloses send identifying information about the parking space to the vehicle (paragraph 93-94, confirmation of the reservation is sent to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Chattarjee in the teaching of Maye, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 14, Maye in view of Alharbi and Chattarjee discloses a system for providing a vehicle with a parking service, comprising: at least one parking space lock according to claim 9. Maye further discloses a service device (paragraph 24, 26, 31-32, 37-39), wherein the parking space lock further comprises a first communication portion configured to communicate with the service device (paragraph 24, 26, 31-32, 37-39), the service device is configured to: receive a reservation for the parking space from a vehicle (paragraph 35-37).
However, Maye does not disclose but Alharbi discloses wherein the control portion is further configured to: when detecting a vehicle is pulling into the parking space by the detecting portion and determining the vehicle is the one corresponding to the reservation by the identifying portion, control the movable portion to move to/to be at the second position and maintain the parking space lock in the open state(paragraph 17-22, a proximity detects that a vehicle is present near the parking spot waiting to enter and an RFID system identifies the vehicle identity to determine whether the vehicle is allowed to park in the spot)(please see claim 9 rejection for combination rationale).  
However, Maye in view of Alharbi does not disclose but Chattarjee discloses determine the reservation is valid if the parking space is available and the vehicle is registered (paragraph 55-56, 86-91, 93, 98-99); and send license number information of the vehicle to the parking space lock via the first communication portion (paragraph 93-94), wherein the identifying portion is further configured to: determine whether a vehicle is the one corresponding to the reservation based on the identified license number and the license number information  (paragraph 55-56, 86-91, 93, 98-99).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Chattarjee in the teaching of Maye in view of Alharbi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maye in view of Alharbi and Chatterjee, as disclosed in the rejection of claim 9, in further view of Modi (US 2018/0096263).
As per claim 10, Maye in view of Alharbi does not disclose but Modi discloses a billing portion configured to start billing once detecting a vehicle is pulling into the parking space by the detecting portion, stop billing once detecting the vehicle is leaving the parking space by the detecting portion, and generate billing data (paragraph 38, 53, 63-64, the bill is calculated based on when the car enters and leaves the parking); and a second communication portion configured to communicate with the vehicle (paragraph 64, the server communicates with the driver’s device), wherein the control portion is further configured to: after detecting the vehicle is leaving the parking space by the detecting portion, control the second communication portion to send the billing data to the vehicle (paragraph 64, the fee is sent to the driver’s mobile device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Modi in the teaching of Maye in view of Alharbi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maye in view of Alharbi and Chatterjee, as disclosed in the rejection of claim 9, in further view of Stefik (US 2014/0195281).
As per claim 11, Maye does not disclose but Stefik discloses a status indicating portion configured to indicate whether the parking space is available visually (paragraph 57-58, table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Stefik in the teaching of Maye, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628